DETAILED ACTION
This communication is in response to the Application filed on 04/08/2020. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 13, and 20 recites “obtaining a list of predefined intents from a chatbot designer; receiving an input sentence having a target intent within the list of predefined intents; performing intent-specific importance analysis on the input sentence to generate an importance score for each token in the input sentence; ranking the tokens in the input sentence by 
The limitation of “obtaining…”, “receiving…”, “performing…”, “ranking…”, “outputting…” as drafted covers a human organizing of activities. More specifically, a designer providing a list of intents. Then, another human providing an input sentence with a target intent, the designer performing importance analysis on the input sentence for each word (based on relationship to intent or topic), which then selects the highest scoring word as an entity type. 
This judicial exception is not integrated into a practical application. In particular, claim 1, 13, and 20 recites additional element of “processor”, and “memory” where [0031] and [0037] of as filed specification refers to these as general purpose computer elements. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea as it refers to generic processor and memory without integration into the practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a processor and memory is noted as a general device as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
2 and 14, the claim relates generating a set of adversarial examples of the input sentence. This reads on a human being able to determine other examples of the input sentence. No additional limitations are present. With respect to claim 3 and 16, the claims relate to masking each token in the input sentence. This relates to a human providing a placeholder for each substitutable token for generation of additional samples. No additional limitations are present. With respect to claim 4 and 17, the claim recites generation of the importance score based on sensitivity to the target intent and based on remaining intents. This relates to a human scoring the relationship of each token to the intent in question and other intents. No additional limitation is present. With respect to claim 5-6 and 17-18, the claim relates to performing an adjustment to the importance score based on the sensitivities. This relates to a human modifying the score to account for sensitivities. No additional limitations are present. With respect to claim 7-8, 10, and 19 the claim relates to ranking based on the adjusted scores (or unadjusted scores) and then applying a threshold. This relates to a human ranking each token based on an adjustment of score and comparing to a threshold. No additional limitations are present. With respect to claim 9, the claim relates to stop word filtering. This relates to a human removing unnecessary words. No additional limitations are present. With respect to claim 11, the claim relates to determining of a new entity based on the highest score. This is related to a human selecting the highest score as the new entity. With respect to claim 12, the claim relates to concatenating the importance score to a feature vector for each token in a NE recognition model. This relates to a human combining the scores to determine if Named Entity is present. No additional limitations are present. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirwani (US 2021/0056169) in view of Sapugay (US 2019/0294676).
As to claim 1, 13, and 20,  Bahirwani teaches a method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor (see [0030], [0031], where processor and memory described) to implement suggestion of new entity types with discriminative importance analysis, the method comprising: 
receiving an input sentence having a target intent within the list of predefined intents (see [0053], where user sentence provided which can be any 
performing intent-specific importance analysis on the input sentence to generate an importance score for each token in the input sentence (see [0059], where match score determined based on comparison between an embedding of embedding set 306 and an embedding of candidate embeddings to generate match score and see where embedding is  with respect to word or word span [0074]); 
ranking the tokens in the input sentence by importance score (see [0059], ranking of similarity); and 
outputting a token with a highest importance score as a candidate entity type (see [0061]-[0062], where higher match score along with a threshold used for outputting an entity value of the entity type (see [0062])).
However, Bahirwani does not specifically teach obtaining a list of predefined intents from a chatbot designer
Sapugay teaches obtaining a list of predefined intents from a chatbot designer (see [0055], where intent and entity model are authored by designer and are associations of intent and sample utterances); 
receiving an input sentence having a target intent within the list of predefined intents (see [0067], where model 108 includes sample utterances 155 for each of the various intents); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the suggestion of entity types as taught by Bahirwani with the intents from chatbot designer as taught by Sapugay for the purpose of capturing evolving intents and entities over time within different contexts (see Sapugay [0055]).
As to claim 13 and 20, apparatus claims 13 and 20 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 13 and 20 are similarly rejected under the same rationale as applied above with respect to method claim. Further as to claim 13, Bahirwani teaches a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a processor of a data processing system as recited in claim 13 and a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, as recited in claim 12 (see (see [0030], [0031], where processor and memory described).

As to claim 2 and 14, Bahirwani in view of Sapugay teach all of the limitations as in claim 1 and 13, above.
Furthermore, Bahirwani teaches wherein performing intent-specific importance analysis on the input sentence comprises generating a set of adversarial examples of the input sentence (see [0055], where candidate embedding generated for the same user sentence as described with respect to “I am leaving Portland and traveling to Los Angeles”).

As to claim 3 and 15, Bahirwani in view of Sapugay teach all of the limitations as in claim 1 and 13, above.
Bahirwani teaches wherein generating the set of adversarial examples of the input sentence comprises masking each token in the input sentence (see [0049], where masking can be performed for at least a portion of a sentence based on named entity value).

As to claim 10, Bahirwani in view of Sapugay teach all of the limitations as in claim 1, above.
Furthermore, Bahirwani teaches wherein ranking the tokens in the input sentence by importance score comprises applying a threshold to the importance scores of the tokens of the input sentence (see [0061], where threshold used to determine entity value or values that exceed a threshold).

As to claim 11, Bahirwani in view of Sapugay teach all of the limitations as in claim 1, above.
Furthermore, Bahirwani teaches further comprising suggesting the token with the highest importance score as a new entity for a chatbot builder (see [0029], where entity value is provided to virtual agent and see [0061]-[0062], where higher match score along with a threshold used for outputting an entity value of the entity type (see [0062]).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirwani in view of Sapugay as applied to claim 1 above, and further in view of Tripathi (US 2020/0311344).
9, Bahirwani in view of Sapugay teach all of the limitations as in claim 1, above.
	However, Bahirwani does not specifically teach wherein performing intent-specific importance analysis further comprises performing stop-word filtering on the tokens of the input sentence.
	Tripathi does teach wherein performing intent-specific importance analysis further comprises performing stop-word filtering on the tokens of the input sentence (see [0079], stop words are removed from the sentences).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the suggestion of entity types as taught by Bahirwani in view of Sapugay with the stop word removal as taught byTripathi for the purpose of having an improved processing speech which results in efficient interpretation of the contextual meaning of the tokens (see Tripathi [0079]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bahirwani in view of Sapugay as applied to claim 1 above, and further in view of Kiss (US 9,190,055).
As to claim 12, Bahirwani in view of Sapugay teach all of the limitations as in claim 1, above.
However, Bahirwani does not specifically teach further comprising concatenating the importance score to a feature vector for each token in a Name Entity Recognition 
Kiss teaches further comprising concatenating the importance score to a feature vector for each token in a Name Entity Recognition model (see col. 7, lines 3-15, where feature vector comprises data and corresponding weights that a word corresponds to a named entity as part of the named entity model).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the suggestion of entity types as taught by Bahirwani in view of Sapugay with the concatenating score as taught by Kiss for the purpose of using less data and be generated in less time (See Kiss col.2, lines 60-62).

Allowable Subject Matter
Claims 4-8 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  More specifically, the primary reference discloses generation of a score (interpreted to be the importance score) based on comparison of two different embedding input to determine an entity. The primary reference and the other cited art fail to teach or make obvious the specific intent-specific importance analysis as recited in claim 4. The Examiner also notes, in vacuum, there are plenty of prior arts that determine an importance score for each word with respect to all categories (see Reshef .
 However, none of the prior art alone or in combination teaches or makes obvious the limitation of “wherein performing intent-specific importance analysis further comprises: generating an importance score for each token of the input sentence based on sensitivity to the target intent; and generating an importance score for each token in the input sentence based on sensitivity to each of the remaining intents in the list of predefined intents” as recited in claims 4 and 16 for the selection of an entity type determined from the highest score which is recited in claim 1 and 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Semturs (US 10,198,491) is cited to disclose determining new entities (see Figure 3). Zhang (US 10,817,787) is cited to disclose deamination of importance scores for each word based on input sentence (see Figure 3). Reshef (US 2018/0239822) is cited to disclose topic detection based on occurrences of each word for each topic (para [0015]). Srinivasan (US 2018/0075128) is cited to disclose identifying key terms using term importance module (see Figure 2). Huang (US 2021/0042372) is cited to disclose determination of an intent classification score (See Abstract). Gupta (US 2021/0089587) is cited to disclose determining intent and outputting candidate intent based on top scoring intent candidate (see [0044]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/30/2021